Citation Nr: 1241725	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  07-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II (diabetes).


(The matter of entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis from August 31, 2007 is the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1971 to May 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

In a January 2011 decision, the Board denied service connection for diabetes.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2011 Order, the Court endorsed an October 2011 joint motion for remand, vacated the January 2011 Board decision denying the claim, and remanded the matter for compliance with the instructions in the joint motion. 

The Board notes that the Veteran also appealed the initial 10 percent rating assigned his bilateral plantar fasciitis, which will be addressed in a separate decision.


FINDING OF FACT

The preponderance of the evidence weighs against a finding that the Veteran had active military service on the landmass of Vietnam or its inland waterways, that he was exposed to herbicides while serving in Thailand, that diabetes manifested during service or within one year of service separation, or that diabetes is otherwise related to an in-service disease, injury, or event. 



CONCLUSION OF LAW

Diabetes was not incurred in or aggravated by active military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 , 1112, 1113, 1116, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The claimant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a May 2005 letter informed the Veteran of the elements that must be met in order to establish entitlement to service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  The Veteran was also notified of the elements of the degree of disability and the effective date in a March 2006 letter.  Although this letter did not precede the initial adjudication of his claim, it was followed by readjudication of this claim in a February 2009 Statement of the Case (SOC) and July 2009 Supplemental Statement of the Case (SSOC).  Thus, the delay in timing did not prejudice his claim.  See Mayfield, 499 F.3d at 1323.  Moreover, because the Board has concluded that service connection for diabetes is not warranted, any questions as to the appropriate disability rating or effective date to be assigned are rendered moot, and no further notice is needed.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including all of his post-service treatment records from the Lexington and Dallas VA Medical Centers.  The record also shows that the RO attempted to verify through the National Personnel Records Center (NPRC) the Veteran's claims regarding flying into the Republic of Vietnam on two occasions.  In August 2005, the NPRC notified the RO that his service records were negative for any evidence that he ever served in the Republic of Vietnam. 

As to VA's duty to following the guidelines found at M21-MR, Part IV, Subpart ii, Chapter 2, Section C (December 13, 2005) for appeals in which a veteran claims that he was exposed to herbicides while serving in Thailand, the Board notes that the RO obtained and associated with the claims files the claimant's service treatment records and service personnel records.  The record also shows that the RO contacted the U.S. Armed Services Center for Research of Unit Records (CURR) (now the U.S. Army and Joint Services Records Research Center (JSRRC)) to attempt verification of the Veteran's claims that he was exposed to Agent Orange while serving in Thailand.  Thereafter, in July 2009, CURR notified the RO that they could not verify the Veteran's claims regarding the spraying of herbicides around his base in U-Tapao Air Force Base in Thailand during his service at that facility and, in fact, observed the Department of Defense had suspended the use of Agent Orange in 1970 (i.e., one and a half years before the claimant entered onto active duty).  Thereafter, in July 2009, the RO issued a memorandum outlining its efforts to verify the Veteran's claims and made a finding that further efforts at verification would not be productive.  Therefore, the Board finds that VA has fully met its obligation to assist the Veteran in developing this claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

Here, the Board finds that a VA examination is not warranted.  As will be explained below, the Board finds that the Veteran was not exposed to herbicides during active service, and he does not allege and there is no evidence otherwise showing an in-service disease, injury, or event potentially related to diabetes.  Moreover, the Veteran's diabetes was not diagnosed until over a decade after he separated from active service.  Thus, because the Veteran's diabetes did not manifest in service or for many years thereafter, and because there is no in-service disease, injury, or event potentially related to diabetes, the Board finds that there is no indication that the Veteran's diabetes may be related to service.  As such, the second and third McLendon elements are not met.  See id.  Accordingly, a VA examination is not warranted.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); see also Mayfield, 19 Vet. App. at 115. 

II. Analysis

The Veteran contends that he is entitled to service connection for diabetes.  For the reasons that follow, the Board concludes that service connection is not warranted.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for certain chronic disabilities, including diabetes, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

VA regulations also provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  

A veteran who during active military, naval, or air service served in the Republic of Vietnam during the period beginning January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence establishing that the veteran was not exposed to any such agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(iii).  

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, the Veteran must have one of the diseases enumerated in section 3.309(e).  The diseases presumed to be caused by herbicide exposure include, in pertinent part, Type 2 diabetes (also known as Type II diabetes mellitus or adult- onset diabetes).  

In an October 2010 statement, the Veteran asserted that while serving in Thailand he was exposed to herbicides from coming into daily physical contact with planes that sprayed herbicides such as Agent Orange.  He further stated in December 2009 that he handled barrels containing herbicides.  He also argues that herbicides were sprayed around his base camp in Thailand to keep down jungle growth.  Finally, he also argues that he flew into Vietnam twice during active service.  

With regard to the Veteran's alleged herbicide exposure while serving in Thailand, herbicide spraying has not been established during the time period the Veteran served in Thailand.  Specifically, in July 2009, CURR notified the RO that they could not verify the Veteran's claims regarding the spraying of herbicides around his base in U-Tapao Air Force Base in Thailand during his service at that facility and, in fact, the Department of Defense suspended the use of Agent Orange in 1970, which is one and a half years before the Veteran entered onto active duty.  Further, even assuming for the sake of argument that the Veteran handled planes which had sprayed Agent Orange in Vietnam, there is no competent or credible evidence showing that the mere handling of planes which sprayed Agent Orange resulted in meaningful herbicide exposure.  In this regard, the presumption of herbicide exposure is limited to serving in areas in which it was sprayed.  See 38 C.F.R. § 3.307.  There is no presumption for handling equipment that had sprayed herbicides.  Moreover, there is no evidence of record showing that service members who handled planes which had sprayed herbicides were therefore exposed to herbicides themselves.  

The Veteran is competent to state that he came into contact with planes that had sprayed Agent Orange and handled barrels containing Agent Orange.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge).  The competency of evidence differs, however, from the weight and credibility assigned to the evidence.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination that addresses the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In this case, as there is no evidence showing that planes which sprayed Agent Orange in Vietnam were stationed at the Air Force base in Thailand where the Veteran served, the Board does not find the Veteran's statements to be facially plausible.  Moreover, even assuming that such were the case, the Board does not find it facially plausible that the Veteran came into direct or indirect contact with herbicides simply by working with planes which may have sprayed herbicides such as Agent Orange in Vietnam, or by handling barrels allegedly containing herbicides.  Thus, the Board does not find it plausible or credible that the Veteran was exposed to herbicides in Thailand.  See id.  Finally, the Veteran, as a layperson, does not have the medical or scientific training or expertise to render a competent opinion as to whether the mere handling of planes which sprayed herbicides or barrels containing herbicides resulted in meaningful herbicide exposure.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2011) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  In the absence of credible or probative evidence indicating that the Veteran may have been exposed to herbicides from handling planes which sprayed herbicides in Vietnam or from handling barrels allegedly containing herbicides, the Board finds that further development of this issue is not warranted.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

Accordingly, for the foregoing reasons, the Board finds that the Veteran is not entitled to presumptive herbicide exposure based on his service in Thailand, and that there is no competent or credible evidence of actual herbicide exposure during such service.  

The Veteran has also stated that he was on two flights to Vietnam during active service.  In the joint motion for remand, the parties agreed that the Board impermissibly found that the Veteran's statements lacked credibility because they were inconsistent with more probative evidence indicating that he in fact did not set foot in Vietnam, namely his service department records and the August 2005 notification from the NPRC stating that the Veteran's service records were negative for any evidence that he ever served in the Republic of Vietnam.  The parties observed that in Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the Board, as fact finder, must determine whether "lay evidence is credible in and of itself."  The parties agreed that the Board did not adequately explain the basis for its finding that the Veteran's statements were not credible because the NPRC could not confirm that the Veteran had dates of service in Vietnam.  

The Board continues to find that the Veteran's statements regarding alleged flights into Vietnam are not credible, and will try to provide a more complete explanation in support of this finding.  In Buchanan, 451 F.3d at 1337, the Federal Circuit held:

This is not to say that the Board may not discount lay evidence when such discounting is appropriate.  Rather, the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc.  Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.  Under the correct interpretation of the relevant statutory and regulatory provisions, however, the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.

The above quotation refers to the Federal Circuit's earlier statement in Buchanan that "[w]hile the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Thus, when read in context, the Federal Circuit's statement that the Board must determine whether lay evidence is credible in and of itself does not mean that the Board cannot consider other evidence of record in making that determination.  See, e.g., Caluza, 7 Vet. App. at 511) (holding that when determining whether lay evidence is credible, the Board may properly consider, in pertinent part, its consistency with other evidence submitted on behalf of the Veteran).  Rather, the Board is simply precluded from finding that lay testimony is not credible merely because it is uncorroborated.

In this case, for the reasons discussed in the following paragraphs, the Board finds that the Veteran's allegation that he flew into Vietnam during service is not credible because it is inconsistent with other statements the Veteran made in support of his claim, it is inconsistent with more probative evidence of record in the form of his service department records and the findings of the NPRC, it is not facially plausible in light of his service records and the absence of any explanation for such flights, and, in conjunction with these factors, because of the Veteran's personal bias in supporting his claim.  In this regard, as noted above, the Court held in Caluza, 7 Vet. App. at 511, that in determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  In Curry v. Brown, 7 Vet. App. 59, 68 (1994), the Court held that contemporaneous evidence has greater probative value than history as reported by the claimant.  Moreover, in Cartright, 2 Vet. App. at 25, the Court held that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony.  

When the Veteran submitted his formal claim for service connection in February 2005, he indicated that he served in Vietnam from 1972 to May 2, 1975.  In fact, the service department records show, and the Veteran does not dispute, that he did not serve in Vietnam, but only had service in Thailand for a portion of that period.  In his April 2008 notice of disagreement (NOD), the Veteran wrote that he served in "S.E. Asia / Vietnam and I offer a copy of medical records proving that I was in . . . Thailand receiving treatment . . . thus proving I was in areas exposed to agent orange [sic]."  He made no mention of flights into Vietnam, but seemed to equate serving in Thailand with serving in "S.E. Asia / Vietnam."  In an April 2008 statement, the Veteran wrote that it "seems that [VA] lost my orders [regarding] South East Asia and they are saying I didn't serve over there.  As I was stationed in the area in 1973 [sic].  I also have medical records showing that I was in the clinic over there.  I have been trying to find out when Thailand was moved from South East Asia."  Again, he made no mention of flights into Vietnam, but seemed to argue that his service in Thailand established that he was exposed to herbicides because it is located in Southeast Asia.  The Veteran's first mention of flights into Vietnam was in a statement accompanying his May 2009 substantive appeal (VA Form 9).  In that statement, the Veteran asserted that he served in Southeast Asia from August 1973 to March 1974, and that he "was in a transit unit and was on a couple of flights into V.N. [Vietnam] without orders."  In a May 2009 statement, the Veteran wrote that he could not remember the specific dates that he flew into Vietnam, but stated that "I remember one flight with barrels of chemicals to V.N."  

The Veteran's service department records do not reflect deployments into Vietnam or awards or citations denoting Vietnam service.  The NPRC notified VA in May 2005 that there was no evidence in the file to substantiate any service in the Republic of Vietnam.

Based on the foregoing, the Board finds that the Veteran's statements asserting that he was on flights into Vietnam are not credible.  First, the Veteran's statements are inconsistent with each other.  He initially indicated in his formal application for service connection that he served in Vietnam from 1972 to 1975 and then admitted that he only served in Thailand from 1973 to 1974.  Further, he did not state that he flew into Vietnam until the statement he submitted with his April 2009 substantive appeal.  Rather, he maintained that his service in Thailand constituted service in "S.E. Asia / Vietnam" and thus entitled him to the presumption of exposure to herbicides.  With regard to his alleged flights into Vietnam, he first stated that he had two flights into Vietnam, and then stated that he could remember one flight into Vietnam on a plane with barrels of chemicals.  Because the Veteran initially attempted to mislead VA by stating that he served in Vietnam from 1972 to 1975, then only mentioned service in Thailand for part of this period without alleging flights into Vietnam, then stated that he had two flights into Vietnam, and then stated that he remembered only one flight into Vietnam, the Board finds that the Veteran's statements are inconsistent with each other, which indicates that they are not credible.  See Buchanan, 451 F.3d at 1337 (holding, in pertinent part, that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of  ... conflicting statements, etc.")  The fact that he was willing to provide a false statement on his formal claim for service connection by alleging service in Vietnam from 1972 to May 1975 casts further doubt on the credibility of his later statements regarding flights into Vietnam. 

Second, the Veteran's statements are inconsistent with the fact that his service department records are negative for service in Vietnam, and the NPRC likewise found that service in Vietnam could not be confirmed based on the Veteran's service records.  The Board assumes that even a brief deployment to Vietnam would likely have been recorded in the service department records.  Thus, because the Veteran's statements are inconsistent with more probative, contemporaneous evidence, the Board finds that they are not credible.  See Caluza, 7 Vet. App. at 511; Curry, 7 Vet. App. at 68 (contemporaneous evidence has greater probative value than history as reported by the claimant). 

Third, because the Veteran's service department records do not show any service in Vietnam, the Board finds that although it is within the realm of possibility, it is not facially plausible that the Veteran ever flew into Vietnam during his period of service.  See Caluza, 7 Vet. App. at 511 (holding, in pertinent part, that in determining whether lay evidence is credible, the Board may consider its facial plausibility).  The Board notes in this regard that the Veteran has not offered any explanation for these alleged trips which might lend them more credence. 

Finally, the Veteran's bias in supporting his claim, in conjunction with the other factors discussed in the preceding paragraphs, underscores the Board's finding that his statements regarding flights into Vietnam are not credible.  See Buchanan, 451 F.3d at 1337 (holding that the Board is "fully justified in . . . determining whether lay evidence is credible in and of itself, because of possible bias . . . ."); Cartright, 2 Vet. App. at 25 (holding that although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony).  In this regard, the Veteran's allegation that he flew twice into Vietnam was made in support of a claim for benefits, and only after the claim had been denied in the October 2005 rating decision and February 2009 SOC because of lack of confirmed service in Vietnam.  He made no mention of such flights in earlier statements.  In light of their inconsistency with his previous statements and with each other, and with the service department records and findings of the NPRC, as discussed above, the Veteran's bias or personal interest in supporting his claim for benefits reinforces the Board's finding that they lack credibility.  See id.

In sum, because the Veteran's statements in support of his claim have been clearly untrue (i.e. his statement in the formal application for service connection that he served in Vietnam from 1972 to 1975), inconsistent with each other, inconsistent with more probative evidence of record in the form of his service department records and the findings of the NPRC, implausible given the lack of mention of Vietnam service in the service department records, and rendered unreliable in light of the Veteran's previous allegation of service in Vietnam from 1972 to 1975 and by his own personal interest in supporting his claim for benefits, the Board concludes that they are not credible.  As such, the Board does not accord them any weight.  See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

Accordingly, because the Board finds that the credible evidence of record does not show that the Veteran had qualifying service in Vietnam, the presumption of herbicide exposure does not apply.  See 38 C.F.R. § 3.307.  As discussed above, the Board has also found that actual herbicide exposure in Thailand has not been established.  

Thus, because the Board finds that the Veteran was not exposed to herbicides during active service, the presumption of service connection for diabetes based on herbicide exposure does not apply.  See 38 C.F.R. §§ 3.307, 3.309.

The Board further finds that the Veteran's diabetes was not otherwise incurred in or aggravated by active service.  In this regard, the Veteran does not contend, and his service treatment records do not show, that diabetes manifested during active service.  Rather, according to a November 2004 VA treatment record, the Veteran was told that he had borderline diabetes in 1988, and was first diagnosed with diabetes in 1999.  In his February 2005 formal application for service connection, the Veteran indicated that his diabetes had been present since 2000.  

Thus, there is no evidence of record showing that the Veteran's diabetes manifested during service or until over a decade after he separated from service in May 1975.  This long period of time between separation from service and the onset of diabetes, without evidence of a relevant disease, injury, or event during service or a continuity of symptoms thereafter, weighs against a relationship to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a proper consideration for the trier of fact is the amount of time that has elapsed since military service, and that evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a condition was incurred in service).  The Veteran has not advanced any arguments in support of a relationship between his diabetes and his period of service apart from his alleged herbicide exposure, which has not been established as discussed above. 
Therefore, service connection on a direct basis is not warranted.  See 38 C.F.R. § 3.303; Shedden, 381 F.3d at 1166-67.

Because there is no evidence suggesting that the Veteran's diabetes manifested within one year of active service, service connection for diabetes is also not warranted on a presumptive basis under sections 3.307 and 3.309(a).  

Accordingly, the Board finds that the preponderance of the evidence weighs against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for diabetes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for diabetes is denied. 

____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


